Citation Nr: 1146368	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbosacral strain status-post laminectomies with bilateral foraminotomy and posterolateral artherodesis.

2.  Entitlement to an effective date prior to January 30, 2010 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).






ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, increased his disability rating for his lumbosacral strain from 10 percent to 20 percent, effective November 2, 2007.  In an August 2009 rating decision, the RO granted a temporary 100 percent rating for convalescence pursuant to 38 C.F.R. § 4.30, and continued his 20 percent rating thereafter.

As this rating does not represent the highest possible benefit, the issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This matter also comes to the Board on appeal from a September 2010 rating decision issued by the VA RO in St. Petersburg, Florida, which, inter alia, granted the Veteran's claim for entitlement to a TDIU and assigned an effective date of January 30, 2010-the date of his most recent VA examination.

With respect to the Veteran's ratings for his service-connected radiculopathy of the right lower extremity, the Board notes that VA contacted the Veteran in November 2011 in order to clarify whether he wished to pursue additional compensation.  The Veteran replied that he is satisfied with his rating for his service-connected radiculopathy of the right lower extremity, and that he considers the issue to have been withdrawn by the RO in accordance with his October 2010 request.  Consequently, the Veteran's ratings for his service-connected radiculopathy of the right lower extremity are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to a disability rating in excess of 20 percent for a lumbosacral strain status-post laminectomies with bilateral foraminotomy and posterolateral artherodesis, and for entitlement to an effective date prior to January 30, 2010 for a TDIU due to service-connected disabilities.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran's most recent pertinent VA examination took place in January 2010, approximately 23 months ago.  Moreover, while the Veteran has submitted comments regarding the medical evidence already of record in January 2010, no new medical evidence which adequately addresses the level of impairment of his disabilities for rating purposes has been added to the record since that examination.  Furthermore, the Veteran informed VA in a May 2011 letter that his service-connected lumbosacral strain has progressively worsened.

Consequently, the AOJ should schedule the Veteran for a VA examination of his lumbosacral spine, by an orthopedic specialist, to determine the current severity of his disability.

The orthopedic examiner must also note any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With respect to the Veteran's claim for an effective date prior to January 30, 2010 for a TDIU, the Board finds that this claim is inextricably intertwined with the Veteran's claim for entitlement to a disability rating in excess of 20 percent for a lumbosacral strain.  Because the resolution of that claim may have a bearing on the Veteran's claim seeking an effective date prior to January 30, 2010 for a TDIU, a decision by the Board on the effective date claim would at this point be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Specifically, the Board notes that the Veteran asserted in his May 2011 letter that his April 21, 2009 back surgery was unsuccessful and permanently worsened his service-connected disabilities to the extent that he was rendered unemployable.  A review of the claims file reveals multiple medical records confirming his assertion that his service-connected lumbosacral spine disability worsened after his April 21, 2009 back surgery; however, these records do not contain any medical opinions as to whether the Veteran became unemployable as of April 21, 2009 as a result of his service-connected disabilities.  The January 2010 VA examiner was the first to expressly opine on the Veteran's employability.  Significantly, the January 2010 VA examiner found that the Veteran "remains incapable of physical or sedentary employment," thereby suggesting that he may have become incapable of employment prior to the date of that examination.  (Emphasis added.)  The Board lacks the medical expertise to arrive at a medical conclusion as to the date on which the Veteran became unemployable.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Consequently, on remand, the orthopedic examiner should review the claims file and ascertain the date on which the Veteran first became unemployable as a result of his service-connected disabilities.  The examiner should provide a rationale for all conclusions reached.

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate his claim, including making reasonable efforts to obtain all potentially relevant records that the Veteran adequately identifies and authorizes VA to obtain.  See 38 U.S.C. § 5103A(a)(1), (b)(1); Moore v. Shinseki, 555 F.3d 1369, 1372-75 (Fed.Cir.2009).  VA is required to obtain disability records from Social Security Administration (SSA) if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  In this case, SSA records could provide additional evidence pertaining to the date of onset of the Veteran's unemployability.  Therefore, on remand, the AOJ should obtain the Veteran's SSA records and associate them with the claims file.

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected lumbosacral strain since January 2010, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any decision(s) and accompanying medical records submitted in support of any claim by the Veteran for disability benefits from the SSA, and associate them with the claims file.  If records are unavailable, SSA should so indicate.

2.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected lumbosacral strain since January 2010, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination of the service-connected lumbosacral strain status-post laminectomies with bilateral foraminotomy and posterolateral artherodesis, by an orthopedic specialist, to determine the current severity of that disability.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

All tests and studies, to include range of motion testing, should be performed.  The examiner should note any additional functional loss, including more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.

The orthopedic examiner should review the claims file, including documents pertaining to the Veteran's April 21, 2009 back surgery, and ascertain the date on which the Veteran first became unemployable as a result of his service-connected disabilities.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claim for entitlement to a disability rating in excess of 20 percent for a lumbosacral strain status-post laminectomies with bilateral foraminotomy and posterolateral artherodesis, and entitlement to an effective date prior to January 30, 2010 for a TDIU due to service-connected disabilities.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


